NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-2512
                                      _____________

                                     KIM YAZUJIAN,
                                             Appellant

                                             v.

                   PETSMART; JOHN DOES 1-10, fictitiously named;
                      ABC COMPANIES 1-10, fictitiously named
                                ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-13-cv-06202)
                      District Judge: Honorable William H. Walls

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 9, 2018

            Before: CHAGARES, VANASKIE, and FISHER, Circuit Judges.

                              (Opinion Filed: April 17, 2018)

                                       ____________

                                         OPINION
                                       ____________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
CHAGARES, Circuit Judge.

       Plaintiff Kim Yazujian brought this action for negligence against the defendant

PetSmart, Inc., arising from an incident in 2012 in which she slipped and fell in a

PetSmart store. The case proceeded to trial, and the jury returned a verdict in favor of

PetSmart. Yazujian appeals, seeking a new trial. She contends that the District Court

abused its discretion by excluding Yazujian’s expert witness, Robert Loderstedt, from

testifying. We disagree, and so we will affirm.

                                             I.1

       We write solely for the parties and therefore recite only the facts necessary to our

disposition. On January 21, 2012, Yazujian slipped on a puddle of water and fell inside a

PetSmart store. She brought a negligence lawsuit against PetSmart seeking compensation

for her injuries. A jury trial was held in June 2017. In the middle of trial, outside of the

presence of the jury, a hearing was held to determine whether Yazujian’s purported retail

management and store safety expert, Robert Loderstedt, was qualified to testify pursuant

to Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993). The District Court found that Loderstedt was not qualified as an expert in retail

safety, that his methodology was flawed, and that the jury would not benefit from his

testimony. The District Court precluded him from testifying. The trial then concluded,

and the jury returned a verdict in favor of PetSmart. This timely appeal followed.



       1
          Because the jury returned a verdict in the defendants’ favor, we set forth the facts
in the light most favorable to them. See Watson v. Se. Pa. Transp. Auth., 207 F.3d 207,
211 n.2 (3d Cir. 2000).
                                              2
                                             II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1332. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review a District Court’s decision to admit

or exclude expert evidence under the Daubert standard for abuse of discretion. Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 143 (1997).

                                             III.

       Yazujian argues that the District Court abused its discretion by precluding Loderstedt

from testifying. She contends that he was qualified as a retail safety expert to opine on

the industry best practices when dealing with inclement weather. She argues that Loderstedt’s

experience and training more than qualified him to testify on this matter. Yazujian also

contends that his methodology was sound and that this testimony would have been outside

the commonsense knowledge of the average juror and should have been admitted for that

reason. We disagree.

       Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

witnesses. Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data; (c) the testimony is the
       product of reliable principles and methods; and (d) the expert has reliably
       applied the principles and methods to the facts of the case.

We have identified the following non-exhaustive factors to be taken into consideration

when evaluating the reliability of a particular methodology:



                                              3
       (1) whether a method consists of a testable hypothesis; (2) whether the method
       has been subject to peer review; (3) the known or potential rate of error;
       (4) the existence and maintenance of standards controlling the technique’s
       operation; (5) whether the method is generally accepted; (6) the relationship
       of the technique to methods which have been established to be reliable; (7) the
       qualifications of the expert witness testifying based on the methodology; and
       (8) the non-judicial uses to which the method has been put.

Elcock v. Kmart Corp., 233 F.3d 734, 745-46 (3d Cir. 2000) (quoting In re Paoli R.R.

Yard PCB Litig., 35 F.3d 717, 742 n.8 (3d Cir. 1994)).

       The Supreme Court’s opinion in Daubert makes clear that “the language of Rule

702 requiring the expert to testify to scientific knowledge means that the expert’s opinion

must be based on the ‘methods and procedures of science’ rather than on ‘subjective belief

or unsupported speculation.’” In re Paoli R.R. Yard PCB Litig., 35 F.3d at 742 (quoting

Daubert, 509 U.S. at 590). Daubert applies to the other expert matters described in Rule

702, even when the proposed expert is offering non-scientific, but specialized, testimony.

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999).

       Daubert requires an inquiry into the reliability and relevance of the proposed expert

testimony. See United States v. Ford, 481 F.3d 215, 218 (3d Cir. 2007). To be admissible,

expert testimony must be connected to the inquiry at hand. See Daubert, 509 U.S. at 591-92.

When the “factual basis, data, principles, methods, or their application” of the proposed

expert testimony “are called sufficiently into question,” then “the trial judge must determine

whether the testimony has ‘a reliable basis in the knowledge and experience of [the relevant]

discipline.’” Kumho Tire, 526 U.S. at 149 (quoting Daubert, 509 U.S. at 592).

       After careful review of the record, we conclude that the District Court did not

abuse its discretion in declining to permit Loderstedt to testify as an expert witness in

                                               4
retail safety. Loderstedt had no academic background in retail safety, no formal training

in retail management or safety, and no retail work experience other than a job as a stock

clerk more than 50 years prior. Instead, he claimed that his specialized knowledge and

expertise were based on his review of over one hundred retail store manuals, and his time

training under William Julio — a person who he claimed was an expert in retail safety —

which included visits to retail stores where he would walk in and look around.2

       Loderstedt conceded that there are no formal industry standards in the area of

retail safety. Instead, he sought to offer an opinion on his view of what the industry best

practices were, based on a review of unspecified retail manuals. He provided no factual

basis for why these manuals were relevant, while others were not. He conceded that his

methods were not subject to peer review. There was no evidence that this method was

tested, accepted, or used by other experts in the field of retail safety. See Kumho Tire,

526 U.S. at 151. Critically, he did not even review the safety manual or policies of the

PetSmart store at issue in this case. Accordingly, we agree with the District Court that

Loderstedt was not qualified as an expert in retail safety, and that his testimony was the

product of methods and principles that were not reliable. Loderstedt’s testimony would

have constituted no more than “subjective belief or unsupported speculation,” In re Paoli

R.R. Yard PCB Litig., 35 F.3d at 742, and would not assist the jury in understanding or

determining a fact in issue, as required under Rule 702 and Daubert.3


       2
         Other than Loderstedt’s testimony that Julio “has opined in 750 cases” and “has
written a book on safety,” there was no evidence of Julio’s qualifications or expertise.
       3
         Yazujian also contends that the District Court erred by engaging in excessive
questioning of Loderstedt at the Daubert hearing. She argues that this implies that the
                                              5
                                            IV.

       For the foregoing reasons, the judgment of the District Court will be affirmed.




District Court was biased against permitting Loderstedt to offer expert testimony. Yazujian
Br. 13-14. We disagree. A District Court has “considerable leeway in deciding in a
particular case how to go about determining whether particular expert testimony is reliable.”
Kumho Tire, 526 U.S. at 152. Yazujian has identified no authority in support of her
position. The District Court did not abuse its discretion in its questioning of the expert.
                                             6